Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146285 & (55)                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  EUGENE GREENSTEIN,                                                                                                  Justices
           Plaintiff,
  and
  MELVYN C. STERNFELD,
           Plaintiff-Appellant,
  v                                                                 SC: 146285
                                                                    COA: 306268
                                                                    Oakland CC: 2011-120733-CZ
  FARMINGTON PUBLIC SCHOOLS and
  FARMINGTON PUBLIC SCHOOLS BOARD
  OF EDUCATION,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 20, 2012 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2013                    _________________________________________
         t0122                                                                 Clerk